Exhibit 23 Consent of Independent Registering Public Accounting Firm The Plan Administrator Acxiom Corporation Retirement Savings Plan: We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos.33-17115, 33-37610, 33-37609, 33-42351, 33-72310, 333-158005, 333-63633, 333-91395, 333-40114, 333-68620, 333-98613, 333-108900, 333-124901, 333-127743, 333-136919, 333-151333, 333-148708, 333-148946, and 333-57470) of Acxiom Corporation Retirement Savings Plan of our report dated June28, 2010, with respect to the statements of net assets available for benefits of the Acxiom Corporation Retirement Savings Plan as of December31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December31, 2009, and the related ScheduleH, Line4i – Schedule of Assets (Held at End of Year), which report appears in the December31, 2009 annual report on Form11-K of the Acxiom Corporation Retirement Savings Plan. /s/KPMG LLP Dallas, Texas June28, 2010
